DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 11/23/2021 have been received and entered. Claims 1, 9 and 15 have been amended. Claims 1-16 are pending in the application.
Applicants’ remark has been considered and overcome the rejection in the record as discussed in the interview on 11/18/21.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-16 are allowable over the prior art of record because the amendment submitted by the applicants on 11/23/21 that clarified the claimed invention and indicated the reference Dia is a disclosure by a joint inventor made one year or less (article submitted on 8/1/17) before the effective filling data of the claimed invention (MPEP 2153.01(a)). Therefore, in combination with other limitations of the claimed invention, none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation as recited in the claims 1, 9 and 15 which computing an occupation probability of the cells of the occupancy grid by applying to the at least one measurement result an inverse sensor model stored in a memory device cooperating with the data processor; wherein the inverse sensor model is stored in the memory device in the form of a data structure representing a plurality of grids, called model grids, associated to respective possible distance measurement results, at least some cells of a model grid corresponding to a plurality of contiguous cells of the occupancy grid belonging to a same of a plurality of angular sector into which the field of view of the distance sensor is divided, and associating a same occupation probability to each one of said plurality of cells (claims 1 and 9), and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Lhamon et al (US 9534958) discloses monitoring passive infra-red sensing.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRYAN BUI/Primary Examiner, Art Unit 2865